Citation Nr: 0414456	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the right second metatarsal with removal 
of a neuroma, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to service connection for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision and 
an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
and Cleveland, Ohio, respectively, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
July 1990 to October 1990, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for additional development in July 
2000, and that development was completed by the RO.  The case 
has since been returned to the Board for appellate review.

The Board observes that the veteran originally filed her 
claims with the RO in Pittsburgh, Pennsylvania.  However, in 
April 1999, it was determined that the veteran's claim file 
should be sent to the RO in Cleveland, Ohio.  The veteran 
later moved to Roanoke, Virginia, and as a result, the claims 
file was subsequently transferred in October 2001.  The RO in 
Roanoke, Virginia issued a Statement of the Case as well as a 
Supplemental Statement of the Case and also certified the 
veteran's appeal to the Board of Veterans' Appeals.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in April 2002 in connection with her claim for 
an increased evaluation for residuals of a stress fracture of 
the right second metatarsal with removal of a neuroma.  
However, the veteran has subsequently asserted that her 
service-connected right foot disorder is worse that that 
shown at the time of the April 2002 VA examination.  In this 
regard, the veteran's hearing testimony before the Board in 
November 2003 indicated that there was possibly another 
neuroma in her right foot that may require additional 
surgery.  The Board also notes that the April 2002 VA 
examination did not specifically distinguish the 
symptomatology associated with the service-connected 
disability from that associated with any nonservice-connected 
foot disorder.  In this regard, the April 2002 VA examination 
noted severe pes planus and diagnosed the veteran with 
bilateral Morton's neuroma and bilateral second and third toe 
instability related to chronic synovitis and tarsal plate 
injury of those toes.  The veteran's November 2003 hearing 
testimony also indicated that there were some recent findings 
of fluid between the third and fourth toe.  Further, the 
Board observes that the veteran's representative contended at 
the November 2003 hearing before the Board that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 should be 
considered, yet the April 2002 VA examination did not comment 
as to whether there was any functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, or 
weakness.  

Additionally, the April 2002 VA examination revealed severe 
pes planus, but the examiner did not opine as to whether the 
veteran's current bilateral pes planus is any was related to 
her military service.  Although the veteran did not report 
any foot trouble on the accompanying medical history report, 
the December 1989 entrance examination noted an abnormal 
clinical evaluation of the feet.  The veteran's 
representative indicated at the November 2003 hearing before 
the Board that it had been noted at the time of entry that 
she had mild pes planus that was asymptomatic.  The veteran 
was also treated in a podiatry clinic on multiple occasions 
during service for a stress fracture of the right second 
metatarsal as well as for a callus buildup, but there is no 
indication that she was treated for pes planus during 
service.  Therefore, the Board is of the opinion that a VA 
examination is necessary for the purpose of ascertaining the 
severity and manifestations of the veteran's right foot 
disorder as well as for determining the etiology of the 
veteran's bilateral pes planus.

In addition, it appears that current VA outpatient records 
may not be associated with the claims file.  In this regard, 
the Board notes that the appellant testified at a November 
2003 hearing before the Board that she had been treated for 
bilateral pes planus at the Pittsburgh VA Medical Center from 
1990 to 2000.  She also stated that she saw her doctor about 
once a month and that she had recently been treated at the VA 
Clinic in Fredericksburg, Virginia as well as at the VA 
Medical Center in Richmond, Virginia.  In this regard, she 
indicated that she had been treated at the Richmond VA 
Medical Center approximately three to four weeks prior to the 
hearing and that she was waiting to hear whether another 
neuroma was found that would require surgery.  However, these 
treatment records have not been obtained and associated with 
the claims file.  In fact, the claims file does not contain 
any VA outpatient records dated after July 1999.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any current treatment records pertaining to the 
veteran's foot disorders.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for her bilateral pes planus and for 
her service-connected right foot 
disorder from July 1999 to the 
present.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
VA medical records dated from July 
1999 through the present.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any pes planus 
that may be present and to ascertain 
the severity and manifestations of 
her residuals of a stress fracture of 
the right second metatarsal with 
removal of a neuroma.   Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to identify whether the 
veteran has bilateral pes planus and 
indicate whether such a disorder 
preexisted the veteran's military 
service.  If the disorder is found to 
have preexisted the veteran's 
military service, the examiner should 
indicate whether the bilateral pes 
planus worsened during service, and 
if so, whether the increase in 
severity represented the natural 
progression of the disability.  If 
the veteran's current bilateral pes 
planus is determined by the examiner 
not to have preexisted the veteran's 
military service, the examiner is 
requested to indicate whether it is 
at least as likely as not that the 
current disorder is etiologically 
related to the symptomatology shown 
in the service medical records or 
otherwise to her military service.  

The examiner is also requested to 
comment on the severity of the 
appellant's right foot disorder.  The 
examiner should identify all foot 
disorders clinically found to be 
present and distinguish the 
symptomatology attributable to the 
appellant's service-connected 
residuals of a stress fracture of the 
right second metatarsal with removal 
of a neuroma from that due to 
nonservice-connected pathology.  If 
it is not possible to distinguish 
symptomatology due to the service-
connected disability from that due to 
a nonservice-connected disorder, the 
examiner should so state.  The 
examiner is also requested to comment 
on whether there is any functional 
loss due to flare-ups of pain, 
fatigability, incoordination, pain on 
movement, or weakness.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




